Citation Nr: 0736874	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with undifferentiated somatoform disorder 
with history of post-traumatic stress disorder (PTSD), 
currently rated 70 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision in which the 
RO denied the veteran's claim for a rating in excess of 70 
percent for generalized anxiety disorder with 
undifferentiated somatoform disorder with history of PTSD, as 
well as his claim for a TDIU.  The appellant was provided 
with notice of the denial and of his appellate rights in 
November 2005.  He filed a notice of disagreement (NOD) with 
respect to the increased rating denial in December 2005.  The 
claims were again denied in a rating decision dated in March 
2006.  The veteran filed an NOD with respect to the TDIU 
denial later in March 2006.  The RO issued a statement of the 
case (SOC) addressing both issues in October 2006.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later in October 2006.

In September 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of this hearing has been associated with the 
claims file.      

The Board's decision on the claim for an increased rating for 
PTSD is set forth below.  The claim for a TDIU is addressed 
in the remand following the order; this matter is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the increased rating claim on appeal has been 
accomplished.

2.  The veteran's generalized anxiety disorder with 
undifferentiated somatoform disorder with history of PTSD, is 
manifested, primarily, by anxiety, chronic sleep impairment, 
and impaired memory and concentration, with reduced ability 
to cope with frustration and daily outbursts of anger; these 
symptoms are indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for service-connected generalized anxiety disorder with 
undifferentiated somatoform disorder with history PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that a claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board notes, at the outset, that that a notice letter 
specific to the veteran increased rating claim has not been 
provided.  However, in a July 2005 pre-rating letter 
pertinent to the appellant's claim for a TDIU (as indicated 
above, also on appeal, but not herein decided), the RO did 
explain, generally, what information and evidence must be 
submitted by the appellant, and the type of evidence that 
would be obtained by VA.   The letter also include language 
from which it could be surmised that the appellant should 
submit pertinent evidence in his possession.  In any event, 
during the September 2007 hearing, he noted his understanding 
that he had the opportunity to submit additional documentary 
evidence in his possession that was relevant to his increased 
rating claim, but acknowledged on the record that he had no 
such additional evidence to add.  

Because there is no letter that specifically explains what is 
needed to substantiate a claim for increase (i.e., worsened 
or worsening disability), such omission is presumed to be 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).  However, under the circumstances of this 
case, such omission does not require a remand because such 
omission "did not affect the essential fairness of the 
adjudication." Id.  Specifically, the record reflects that 
"any defect was cured by actual knowledge on the part of the 
claimant," because the statements of the appellant and his 
representative throughout the appeal reflect that the 
appellant understood all of the elements of VCAA 
notification.  Id.  In his statements presented in his 
December 2005 NOD and October 2006 substantive appeal, the 
appellant evinced an understanding that a higher rating is 
based on the severity of his psychiatric disorder, and that 
he therefore had to present evidence demonstrating that his 
psychiatric disorder had worsened.  The Board also points out 
that the October 2006 SOC set forth the criteria for higher 
ratings for the veteran's psychiatric disorder (which is 
deemed sufficient under Dingess/Hartman). 

In an August 2007 post-rating letter, the RO provided general 
notice as to the assignment of disability ratings and 
effective dates, also consistent with Dingess/Hartman.  
However, the timing of this notice letter-after the rating 
decision on appeal and the last adjudication of the claim, 
also is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for a higher initial rating 
for a psychiatric disorder, no disability rating or effective 
date is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's outpatient treatment records from the VA Medical 
Center (VAMC) in Denver, Colorado, for the period from March 
2005 to June 2007, and reports of VA examination.  Also of 
record are reports and statements dated in July 2005 and 
October 2005 from the veteran's former supervisor, as well as 
the transcript of his September 2007 Board hearing, and 
various written statements provided by him and by his 
representative, on his behalf.

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
has been notified and made aware or evinced and understanding 
of the evidence needed to substantiate his increased rating 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim for a 
higher rating for generalized anxiety disorder with 
undifferentiated somatoform disorder with history of PTSD.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claim herein decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board is without authority 
to consider harmless error.  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.   Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.   See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran's 70 percent rating for generalized 
anxiety disorder with undifferentiated somatoform disorder 
with history of PTS has been assigned under Diagnostic Code 
9400.  However, the actual criteria for evaluating 
psychiatric impairment other than eating disorders is set 
forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board notes that the nomenclature employed in the portion 
of VA's rating schedule that addresses service-connected 
psychiatric disabilities is based upon the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 
4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100, which represents the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The GAF score and the 
interpretations of the score are important considerations in 
rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
38 C.F.R. § 4.126(a) (2007).

Reports of VA psychiatric treatment patient reports 
pertaining to the veteran's psychiatric treatment show that 
in March 2005, the veteran complained of sleeping problems 
and anxiety associated with his service-connected psychiatric 
disability.  The report shows that he was unable to use any 
psychotropic medications on account of experiencing unwanted 
side-effects and was thus unmedicated for his psychiatric 
symptoms.  There were indications of alcohol overuse versus 
abuse versus dependence.  The psychiatric examiner expressed 
his perception that the veteran was not imminently dangerous 
to himself or to others, and assigned a GAF score of 56.

A VA occupational therapy report dated in March 2005 shows 
that the veteran was pleasant and cooperative with his 
therapist and appeared clean and well-groomed.  He reported 
that he was unemployed and usually stayed at home in a 
depressed mood.  He reported that he had become easily 
frustrated and increasingly prone to angry outbursts, but was 
unable to explain why this was so.  He also reported symptoms 
indicating that his memory was in decline.  

Objective testing revealed findings indicating mild to 
moderate functional decline with difficulty using complex 
information and impairment of his abstract thought processes, 
memory, judgment, reasoning, and ability to plan ahead.  The 
report includes comments that persons so affected may have 
difficulty reading, writing, and calculating, with 
difficulties performing complex daily tasks such as managing 
finances, job performance, driving, meal preparation, 
shopping, or following a complex medication schedule.  The 
examiner noted that the veteran's ability to perform concrete 
tasks such as dressing and grooming and bathing may be done 
as usual or may begin to show some decline, as in changing 
clothes or bathing with less frequency or with inconsistency.  
The examiner noted that the veteran would benefit from having 
a high degree of structure and routine in his daily life, and 
that sustaining employment would be very difficult for him.  
It was noted that his job requirements would involve 
familiar, simple, concrete tasks performed in a quiet, safe, 
and supportive environment with no distractions and no 
pressure for efficiency, with limited hours and supervision 
close at hand to demonstrate any new skills.

The report of an August 2005 VA psychiatric examination shows 
that the veteran, who was then 72 years old, was unemployed 
after having last worked in 2003.  He had been employed for 
21 years at an army deport, leaving that job after sustaining 
a knee injury.  He then worked for approximately 8 to 9 years 
at a chain department store, quitting work in 2003 secondary 
to fatigue and feeling out of control of his surroundings.  
He spent most of his day at home, after rising in the 
morning, sometimes engaging in yard work or taking a walk.  
He reported that he enjoyed having visits from his children 
on weekends.  His primary complaint was depression, with 
reduced motivation, enthusiasm, and energy, a very short 
temper, and impaired sleep, but he denied having recurring 
nightmares of any kind.  He denied having crying spells and 
panic attacks.  He reported having suicidal ideation in the 
past, but denied having any present suicidal ideation.  

Mental status examination revealed that he was polite and 
cooperative with the examiner during the interview. He was 
oriented on all spheres and displayed fair concentration and 
short-term memory capacity.  His mood was irritable and his 
affect was very restricted, with very little emotional 
display.  His thought processes were goal-directed.  He 
reported experiencing auditory and visual illusions, 
including occasionally hearing his name being called when no 
one was present.  In his commentary, the examiner noted that 
the veteran displayed significant difficulties with 
attention.  The examiner opined that the veteran's 
psychiatric symptoms were consistent with a diagnosis of 
generalized anxiety disorder, undifferentiated somatoform 
disorder, and depression.  However, he was deemed to be 
employable from this psychiatric standpoint, albeit in a 
limited setting in which he would have little contact with 
the public and very loose supervision, primarily secondary to 
his temper control problem.  He was deemed competent for VA 
purposes.  His GAF score for generalized anxiety disorder 
alone was 55.

Statements dated in July 2005 and October 2005 from the 
veteran's supervisors from the chain department store where 
he was formerly employed indicate that he retired from his 
job secondary to frustration and anxiety from being unable to 
hear job requests, frustration and anxiety with his co-
workers, and an inability to perform his job in accordance 
with his supervisors' instructions.  The statements also 
indicate that the veteran was in fear of hurting himself or 
his co-workers, and was told to quit his job before someone 
got hurt.

A December 2005 outpatient treatment report reflects that the 
veteran was experiencing anxiety and sleeping problems.  He 
reportedly used alcohol to help him sleep.  He stated that 
his wife told him that he sometimes struck her when he slept, 
although he had no memory of doing so.  His wife was 
contacted by the treating physician and confirmed that the 
veteran hit her in his sleep, but denied that he was an 
active spousal abuser and she now slept in a separate room to 
avoid getting struck.  The veteran's inability to take 
psychotropic medications due to unwanted side effects was 
noted.  The veteran's reported hobbies including fishing, 
which he did in the summer, and he had sufficient energy to 
make the five-minute walk to his fishing hole or to take a 
two-mile walk in the park.  Mental status examination shows 
that he was fully alert and presented linear thought patterns 
without delusional thinking.  His speech was normal and he 
denied suicidal or homicidal ideation.  The veteran was 
placed on a medication trial to help him sleep, but no 
medications were considered for his psychiatric disorder 
secondary to his prior history of unwanted side effects.  The 
diagnosis included PTSD, versus anxiety and depression, not 
otherwise specified, rule out alcohol overuse versus abuse 
versus dependence.  His GAF score was assessed at 56.

A January 2006 outpatient psychiatric treatment report shows, 
in pertinent part, that the veteran experienced some degree 
of improvement in his sleep from the medication prescribed, 
with a commensurate improvement of his mood.  He was fully 
alert and seemingly less anxious on mental status 
examination, with no evidence of psychosis, reduced somatic 
verbiage, and no suicidal or homicidal ideation.  His GAF 
score was 56.

Subsequent VA outpatient treatment reports dated from March 
2006 to June 2007 show that the veteran received ongoing 
psychiatric counseling, with occasional trial prescriptions 
of psychotropic medication.  He continued to experience 
disturbed sleep, irritability, anxiety, and depressive 
symptoms, and there was concern about his alcohol intake, 
with associated evasiveness on his part when asked about how 
frequently he used alcohol.  Mental status examinations 
conducted during this period continued to show that he was 
alert and oriented on all spheres and displayed no evidence 
of psychosis or suicidal or homicidal ideation.  He 
consistently displayed adequate grooming and hygiene and was 
not deemed to be a danger to himself or to others.  His 
assigned GAF scores for this period ranged from 56 to 57.

During the September 2007 Board hearing, the veteran 
testified that he had no more than three friends but that he 
did not associate with them.  He reported that he 
occasionally visited his grandchildren, but that they 
sometimes aggravated his psychiatric symptoms.  He indicated 
that was married for 15 years, but his relationship was 
marked by daily outbursts of anger from the veteran that 
occurred at least once per day.  The veteran admitted that he 
was angry all of the time, that he was not fully certain why 
he felt so easily angered, but that it was usually when he 
was frustrated when he did not get what he wanted; anger 
management classes and therapy did not seem to help him.  He 
indicated that psychotropic medication made him experience 
unpleasant side effects, including nausea and impaired 
ability to function, but he continued to take them.  He 
stated that he had to quit his last job at a chain department 
store because he was unable to effectively work with others 
and interact with customers due to his anger problems.  He 
reported that his ideal job would be one where he would be 
completely isolated from others so no one could tell him what 
to do.  
  
After a careful review of the medical evidence in light of 
the above, the Board finds that the symptoms associated with 
the veteran's generalized anxiety disorder with 
undifferentiated somatoform disorder with history of PTSD are 
consistent with the criteria for no more than the currently 
assigned 70 percent rating.

The medical evidence of record reflects that the veteran's 
generalized anxiety disorder with undifferentiated somatoform 
disorder with history of PTSD has been characterized, 
primarily, by anxiety, impaired short-term memory and 
concentration, sleep impairment, and severe anger control 
problems due to impaired ability to cope with frustration, 
with resulting social withdrawal.  These symptoms are 
reflective of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships, the level of impairment contemplated 
in the 70 percent disability rating currently assigned.

At no point has the veteran's symptomatology associated with 
his generalized anxiety disorder with undifferentiated 
somatoform disorder with history of PTSD met the criteria for 
a rating in excess of 70 percent.  As noted above, the 
assignment of the maximum 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  However, the 
Board notes that the medical evidence does not show that the 
veteran's service-connected psychiatric disability is 
characterized by any of these aforementioned symptoms.  
Notwithstanding the lay evidence from the veteran's former 
supervisors to the effect that he retired from work out of 
concern that he was in danger of hurting himself or others, 
the clinical evidence demonstrates that he was never deemed 
to pose such an actual threat to his own safety or the safety 
of others due to his proneness to anger.  Furthermore, he 
admits to having no current suicidal or homicidal ideation.  
Although the veteran has some documented symptoms of anxious 
mood, memory and concentration impairment, and difficulty in 
establishing and maintaining effective interpersonal 
relationships, these have not been shown to produce total 
social and occupational incapacitation.  While socially 
avoidant and withdrawn, the veteran, by his own admission, is 
able to work outside of his home on his yard, and to take 
walks and engage in fishing as a recreational activity 
outside of his home.  Additionally, the medical evidence for 
the period from 2005 to 2007 shows that the veteran was able 
to have regular visits from his children and grandchildren.  
He has normal thought processes without psychotic features, 
is fully orientated on all spheres, and possesses coherent 
and normal speech patterns.  He is also able to maintain his 
own personal hygiene and dress himself appropriately.

The Board also points out that none of the GAF scores 
assigned since March 2005, alone, provide a basis for 
assignment of any higher disability rating for the veteran's 
generalized anxiety disorder with undifferentiated somatoform 
disorder with history of PTSD.

The VA psychiatric examination and outpatient treatment 
reports for the period from March 2005 to June 2007 list GAF 
scores of no less than 55.  According to DSM-IV, GAF scores 
ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  As the 
assigned scores of 55 or more are consistent with the 
reported symptomatology, they do not support the assignment 
of a rating greater than the 70 percent rating currently 
assigned.  

The aforementioned discussion makes clear that, since the 
January 2005 claim for increase, the veteran's generalized 
anxiety disorder with undifferentiated somatoform disorder 
with history of PTSD simply does not approach, nor more 
closely approximate, the extent of occupational and social 
impairment contemplated for a 100 percent rating under 
applicable rating criteria.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected psychiatric disability generalized anxiety 
disorder with undifferentiated somatoform disorder with 
history of PTSD reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(discussed in the October 2006 SOC).  The Board notes that 
the veteran's service-connected psychiatric disability has 
not objectively been shown to markedly interfere with 
employment (i.e., beyond that already contemplated in the 
assigned 70 percent rating).  In this regard, the clinical 
evidence shows that the veteran was deemed capable of limited 
employment in a controlled setting to accommodate his 
psychiatric disability, as per the examiner's statement of 
August 2005.  This statement does not indicate that the 
veteran's service-connected psychiatric disability, alone, 
results in more impairment than contemplated in the current 
70 percent rating.  There also is no objective evidence that 
the veteran's service-connected psychiatric disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all these reasons, the Board must conclude that the claim 
for a rating greater than 70 percent for generalized anxiety 
disorder with undifferentiated somatoform disorder with 
history of PTSD must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of a higher rating, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 



ORDER

An increased rating in excess of 70 percent for generalized 
anxiety disorder with undifferentiated somatoform disorder 
with history of PTSD is denied.


REMAND

The Board's review of the veteran's claims file reveals that 
additional evidentiary development of the TDIU claim is 
warranted.

In this case, service connection has been granted for 
generalized anxiety disorder with undifferentiated somatoform 
disorder with history of PTSD (rated as 70 percent 
disabling); bilateral tinnitus (rated as 10 percent 
disabling), and bilateral hearing loss (rated noncompensably 
disabling), for a combined rating of 70 percent.  The 
veteran's service-connected disabilities thus meet the 
threshold percentage requirements for eligibility for a TDIU, 
pursuant to 38 C.F.R. § 4.16(a) (2007).  The remaining 
question, however, is whether he is, in fact, rendered 
unemployable by his service-connected disabilities.

The record currently includes some evidence on the 
employability question; however, none of this evidence 
sufficiently resolves the question.  In this regard, an 
occupational therapy examination was conducted by VA in March 
2005; however, this evaluation only addressed the impact that 
the veteran's service-connected psychiatric disability had on 
his employability, and neither addressed the role his hearing 
loss and tinnitus played on contributing to his occupational 
impairment, or the subsequently received evidence from the 
veteran's employer.  In a July 2005 statement, the veteran's 
former supervisor indicated that the veteran "became very 
frustrated and anxious when he couldn't hear the job 
requests," and resigned from his employment partially 
because of this problem.  An addendum opinion to a September 
2005 VA audiological examination addresses only the impact of 
his hearing loss and tinnitus on his employment, and not the 
veteran's significant psychiatric disability.

Given the evidence, the Board determines that further 
examination of the veteran to obtain an appropriate medical 
opinion-based on full review of the record and stated 
rationale, and that addresses all of the veteran's service-
connected disabilities-is warranted.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file a copy 
(or copies) of any notice (or notices) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes inpatient and outpatient treatment 
records from the Denver VAMC dated from March 2005 to June 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since June 2007 from 
the Denver VAMC, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requests for records 
from Federal facilities. 

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the TDIU claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
pertinent evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the TDIU claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC all outstanding pertinent VA 
records of evaluation and/or treatment 
of the veteran's psychiatric disability, 
hearing loss, and tinnitus, from June 
2007 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the appellant to submit all 
pertinent evidence in his possession.  
The RO's letter should clearly explain 
to the appellant that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination(s) should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests and studies 
deemed appropriate should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.  

The examiner should provide an 
assessment as to the extent of the 
veteran's occupational impairment that 
is 
attributable solely to his service-
connected psychiatric disability, 
hearing loss, and tinnitus.  
Specifically, the physician should 
render an opinion as to whether, it is 
at least as likely as not (i.e., there 
is 50 percent or more probably that-
notwithstanding the veteran's age or any 
impairment due to any nonservice-
connected disabilities-the veteran's 
service-connected psychiatric 
disability, hearing loss and/or 
tinnitus-either individually or in 
concert-render(s) him unable to obtain 
and retain substantially gainful 
employment.  

In rendering the above-requested 
opinion, the examiner should 
specifically comment upon findings in 
the March 2005 occupational therapy 
examination report and the September 
2005 audiological evaluation and 
subsequent addendum opinion addressing 
the impact the veteran's service-
connected disabilities had on his 
employment.  The examiner should also 
specifically address whether the record 
indicates that the veteran is only 
capable of "marginal employment." 

The physician should set forth all 
clinical findings, together with the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record a 
copy (or copies) of any notice (or 
notices) of the date and time of the 
examination sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the TDIU claim on appeal.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the 
RO must apply the provisions of 
38 C.F.R. § 3.655(b) as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.

8.  If a TDIU remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


